In an action to recover a part of the plaintiff’s salary withheld by the defendant, the plaintiff had judgment on the pleadings. The sole question presented in this court was whether the plaintiff, by accepting checks for lesser sums than the amount due on his salary, had waived his rights and that there had been accord and satisfaction under the provisions of section 149 of the Greater New York Charter. Judgment unanimously affirmed, with ten dollars costs and disbursements. There was no waiver or accord and satisfaction. (Matter of Flaherty v. Craig, 184 App. Div. 428, 432; revd. on other grounds, 226 N. Y. 76; Wright v. State of New York, 223 id. 44; Matter of People ex rel. Davis v. Berry, 240 App. Div. 986.) Present —■ Hagarty, Davis, Adel, Taylor and Close, JJ.